DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/15/2022 regarding claims 1, 13, and 22 have been fully considered but they are not persuasive. Regarding claims 1, 13, and 22, the applicant’s representative further asserts that Young does not disclose, teach, or suggest anything about measuring one or more RF signal reception or transmission characteristics of an RF signal itself as it is received at the first device. The applicant further asserts that Young does not disclose, teach, or suggest anything about producing modified audio data at a first device by modifying information of the conveyed audio data as it is received by the first device directly from the second device based on such measured RF signal reception or transmission characteristics. The examiner respectfully disagrees.
Young discloses transmission of speech or audio data over a communications system (~wired or wireless, [0009]). This clearly requires transmission of the speech or audio data over a signal. Young further discloses an example of a communication system being a Bluetooth system (see [0009]). Since Bluetooth is a wireless RF system, and devices 1 and 2 (see fig. 1) can communicate speech or audio data over a Bluetooth system, the examiner maintains that Young teaches transmission of an RF signal conveying audio data (~audio signal, [0009]) as recited in the claim. The characteristics of the audio signal received by the handset (~reception/transmission characteristics of the RF signal) is then used to adjust the gain of the speaker at the handset receiving the audio signal such that the signal output from the speaker is optimized (see [0009] ~modified audio data). Therefore, Young teaches the limitations of measuring one or more RF signal reception or transmission characteristics of an RF signal itself as it is received at the first device and producing modified audio data at a first device by modifying information of the conveyed audio data as it is received by the first device directly from the second device based on such measured RF signal reception or transmission characteristics, as recited in the claims. In response to the applicant’s remarks that Young does not teach RF characteristics such as TOA, TDOA, AoA, AoD, and measured received signal strength, the examiner notes that Young is not used to disclose these specific characteristics. Kim is used to teach the specific examples reception or transmission characteristics of the RF signal, as recited in claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 13, 16, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young US 20080288247.
Regarding claim 1, Young discloses a method, comprising: 
receiving a radio frequency (RF) signal at a first device, the RF signal conveying audio data and being transmitted directly to the first device from a second device (handset 1 receives audio signal from handset 2 on communications link 3, see fig. 1, [0009], [0011]); 
measuring one or more RF signal reception or transmission characteristics of the RF signal as it is received at the first device directly from the second device (handset 1a determines characteristic audio signal received by the handset 1a from handset 2, see fig. 1, [0009], [0011]); 
producing modified audio data at the first device by modifying information of the conveyed audio data as it is received at the first device directly from the second device based on the measured RF signal reception or transmission characteristics of the RF signal only as it is received at the first device directly from the second device (gain of handset’s speaker 1a can be adjusted according to characteristics of audio signal received by the handset so that quality of signal output (~audio data) from the speaker is optimised, see fig. 1, [0009]); and 
reproducing analog audio acoustic sound waves from the modified audio data (gain of handset speaker 1a can be adjusted according to characteristics of audio signal received by the handset so that quality of signal output from the speaker is optimised, see fig. 1, [0009]).
Regarding claim 13, Young discloses an apparatus, comprising at least one programmable integrated circuit coupled to radio circuitry of a first device (handset 1, [0009], [0011] (~Bluetooth handsets communicating audio signal with each other via a communication link has an integrated circuit)), the programmable integrated circuit being programmed to operate the first device to: 
receive a radio frequency (RF) signal at a first device, the RF signal conveying audio data and being transmitted directed to the first device from a second device (handset 1 receives audio signal from handset 2, on communications link 3, see fig. 1, [0009], [0011]); 
measure one or more RF signal reception or transmission characteristics of the RF signal as it is received at the first device directly from the second device (handset 1a determines characteristic audio signal received by the handset 1a from handset 2, see fig. 1, [0009], [0011]); 
produce modified audio data at the first device by modifying information of the conveyed audio data as it is received at the first device directly from the second device based on the measured one or more RF signal reception or transmission characteristics of the RF signal only as it is received at the first device directly from the second device (gain of handset’s speaker 1a can be adjusted according to characteristics of audio signal received by the handset so that quality of signal output (~audio data) from the speaker is optimised, see fig. 1, [0009]); and 
reproduce analog audio acoustic sound waves from the modified audio data (gain of handset speaker 1a can be adjusted according to characteristics of audio signal received by the handset so that quality of signal output from the speaker is optimised, see fig. 1, [0009]).
	Regarding claim 22, Young discloses a system (see fig. 1), comprising: 
a first device having at least one first programmable integrated circuit coupled to radio circuitry of the first device (handset 1, [0009], [0011] (~Bluetooth handsets communicating audio signal with each other via a communication link has an integrated circuit)); 
a second device having at least one second programmable integrated circuit coupled to radio circuitry of the second device (handset 2, [0009], [0011] (~Bluetooth handsets communicating audio signal with each other via a communication link has an integrated circuit));
where the second programmable integrated circuit of the second device is programmed to control operation of the second device to transmit a radio frequency (RF) signal directly from the second device to the first device (handset 1 receives audio signal from handset 2, on communications link 3, see fig. 1, [0009]); and 
where the first programmable integrated circuit of the first device is programmed to operate the first device to: 
receive the RF signal at the first device, the RF signal conveying audio data and being transmitted directly to the first device from the second device (handset 1 receives audio signal from handset 2, on communications link 3, see fig. 1, [0009], [0011]), 
measure one or more RF signal reception or transmission characteristics of the RF signal as it is received at the first device directly from the second device (handset 1a determines characteristic audio signal received by the handset 1a from handset 2, see fig. 1, [0009], [0011]), 
produce modified audio data at the first device by modifying information of the conveyed audio data as it is received at the first device directly from the second device based on the measured RF signal reception or transmission characteristics of the RF signal only as it is received at the first device directly from the second device (gain of handset’s speaker 1a can be adjusted according to characteristics of audio signal received by the handset so that quality of signal output (~audio data) from the speaker is optimised, see fig. 1, [0009]), and 
reproduce analog audio acoustic sound waves from the modified audio data (gain of handset speaker 1a can be adjusted according to characteristics of audio signal received by the handset so that quality of signal output from the speaker is optimised, see fig. 1, [0009]).
Regarding claims 4, 16 and 24 as applied to claims 1, 13 and 22, Young further discloses, further comprising one or more speakers (see fig. 1, [0009]); and where the programmable integrated circuit is further programmed to operate the first device to: produce the modified audio data at the first device by varying at least one of gain, tone, equalization and/or pitch information of the audio data based on the measured one or more RF signal reception or transmission characteristics of the RF signal only as it is received at the first device directly from the second device (gain of handset speaker 1a can be adjusted according to characteristics of audio signal received by the handset, see fig. 1, [0009], [0011]); and 
reproduce analog audio acoustic sound waves from the modified audio data at one or more speakers of the first device (gain of handset speaker 1a can be adjusted according to characteristics of audio signal received by the handset so that quality of signal output from the speaker is optimised, see fig. 1, [0009]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 14, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Young US 20080288247 in view of Kim US 20120308013.
Regarding claims 2 and 14 as applied to claims 1 and 13, Young discloses the claimed invention except where the one or more RF signal reception or transmission characteristics of the received RF signal comprise at least one of time of arrival (TOA) of the received RF signal at the first device, Time Difference of Arrival (TDOA) of the received RF signal at the first device, Angle of Arrival (AoA) of the received RF signal at the first device, Angle of Departure (AoD) of the received RF signal from the second device, and measured received RF signal strength of the received RF signal received at the first device.
In the same field of endeavor, Kim discloses a method comprising: 
measuring one or more RF signal reception or transmission characteristics of a RF received signal at a first device (during communication/call mobile communication terminal measures RSSI of received signal, see figs. 1 and 3, [0044]); 
producing modified audio data at the first device by modifying information of the conveyed audio data based on the measured RF signal reception or transmission characteristics (gain of PAM can be regulated according to measured RSSI of audio signal received by the mobile communication terminal, see fig. 1, [0046]);
where the one or more RF signal reception or transmission characteristics of the received RF signal comprise at least one of time of arrival (TOA) of the received RF signal at the first device, Time Difference of Arrival (TDOA) of the received RF signal at the first device, Angle of Arrival (AoA) of the received signal at the first device, Angle of Departure (AoD) of the received RF signal from the second device, and measured received RF signal strength of the received RF signal received at the first device (during communication/call mobile communication terminal measures RSSI of received signal, see figs. 1 and 3, [0044]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with Young by measuring the RSSI of the audio signal received by the handset, for the benefit of preventing the audio signal from being suppressed by noise.
Regarding claims 5, 17, and 25 as applied to claims 1, 13, and 22, Young further discloses where the one or more RF signal reception or transmission characteristics of the received RF signal comprise measured received signal strength of the signal received at the first device; and further comprising one or more speakers (see fig. 1, [0009]). However, Young does not specifically disclose where the programmable integrated circuit is further programmed to operate the first device to: 
produce the modified audio data at the first device by varying gain information of the audio data based on the measured received RF signal strength of the RF signal received at the first device by applying relatively lesser attenuation for relatively greater values of measured RF signal strength and applying relatively greater attenuation for relatively lesser values of measured RF signal strength to simulate distance from the first device to the second device that is transmitting the RF signal; and reproduce analog audio acoustic sound waves from the modified audio data at one or more speakers of the first device.
In the same field of endeavor, Kim discloses where the one or more RF signal reception or transmission characteristics of the received RF signal comprise measured received RF signal strength of the RF signal received at the first device (during communication/call mobile communication terminal measures RSSI of received signal, see figs. 1 and 3, [0044]); and where the method further comprises: 
producing the modified audio data at the first device by varying gain information of the audio data based on the measured received RF signal strength of the RF signal received at the first device by applying relatively lesser attenuation for relatively greater values of measured RF signal strength and applying relatively greater attenuation for relatively lesser values of measured RF signal strength to simulate distance from the first device to the second device that is transmitting the RF signal; and reproducing analog audio acoustic sound waves from the modified audio data at one or more speakers of the first device (gain of PAM can be regulated according to measured RSSI of audio signal received by the mobile communication terminal, and outputs the audio signal in a path to remove noise, see fig. 1, [0046]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with Young by measuring the RSSI of the audio signal received by the handset, for the benefit of preventing the audio signal from being suppressed by noise.
Claims 3, 15, and 23, are rejected under 35 U.S.C. 103 as being unpatentable over Young US 20080288247 in view of Chang et al US 20130024018 (hereinafter Chang).
Regarding claims 3 and 15 as applied to claims 1 and 13, Young discloses the claimed invention except determining at least one of position, orientation and/or direction of the first device relative to the second device based on the measured one or more RF signal reception or transmission characteristics of the received RF signal only as it is received at the first device directly from the second device; and 
modifying information of the conveyed audio data based on the determined position, orientation and/or direction of the first device relative to the second device.
In the same field of endeavor, Chang discloses determining at least one of position, orientation and/or direction of a first device relative to a second device based on the measured one or more RF signal reception or transmission characteristics of a received RF signal only as it is received at the first device directly from the second device (see steps 710-730, fig. 7, [0025], [0034]); and 
modifying information of the conveyed audio data based on the determined position, orientation and/or direction of the first device relative to the second device (see step 740, [0025], [0033], [0035]-[0036]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chang with Young by adjusting the audio output based on the distance between first and second handset for the benefit of controlling audio output based on the relative location between the communication devices.
Regarding claim 23 as applied to claim 22, Young discloses the claimed invention except where the one or more RF signal reception or transmission characteristics of the received RF signal comprise at least one of time of arrival (TOA) of the received RF signal at the first device, Time Difference of Arrival (TDOA) of the received RF signal at the first device, Angle of Arrival (AoA) of the received RF signal at the first device, Angle of Departure (AoD) of the received RF signal from the second device, and measured received RF signal strength of the received RF signal received at the first device; and 
where the first programmable integrated circuit is further programmed to operate the first device to: determine at least one of position, orientation and/or direction of the first device relative to the second device based on the measured one or more RF signal reception or transmission characteristics of the RF signal only as it is received at the first device directly from the second device; and 
modify information of the conveyed audio data based on the determined position, orientation and/or direction of the first device relative to the second device.
In the same field of endeavor, Chang discloses where the one or more RF signal reception or transmission characteristics of the received RF signal comprise at least one of time of arrival (TOA) of the received RF signal at the first device, Time Difference of Arrival (TDOA) of the received signal at the first device, Angle of Arrival (AoA) of the received RF signal at the first device, Angle of Departure (AoD) of the received RF signal from the second device, and measured received RF signal strength of the received RF signal received at the first device (see steps 710-730, fig. 7, [0025], [0034]); and 
where the first programmable integrated circuit is further programmed to operate the first device to: determine at least one of position, orientation and/or direction of the first device relative to the second device based on the measured one or more RF signal reception or transmission characteristics of the received RF signal only as it is received at the first device directly from the second device (see steps 710-730, fig. 7, [0025], [0034]); and 
modify information of the conveyed audio data based on the determined position, orientation and/or direction of the first device relative to the second device (see step 740, [0025], [0033], [0035]-[0036]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chang with Young by adjusting the audio output based on the distance between first and second handset for the benefit of controlling audio output based on the relative location between the communication devices.
Claims 12, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Young US 20080288247 in view of Boillot et al US 20070129022 (hereinafter Boillot).
Regarding claims 12, 21, and 29 as applied to claims 1, 13 and 22, Young discloses the claimed invention except determining at least one of distance, position, orientation and/or direction of the first device relative to the second device based on the measured one or more RF signal reception or transmission characteristics of the RF signal only as it is received at the first device directly from the second device; and modifying information of the conveyed audio data based on the determined distance, position, orientation and/or direction of the first device relative to the second device by adding synthesized speech to the audio data that describes in verbal form the distance, position, orientation and/or direction of the first device relative to the second device.
In the same field of endeavor, Boillot discloses determining at least one of distance, position, orientation and/or direction of a first device relative to a second device based on the measured one or more RF signal reception or transmission characteristics of the RF signal at the first device as received from a second device (RSSI or SQE measurements act as an indication of orientation of antenna in the mobile communication devices and/or the distance of the mobile communication devices from a base station servicing the connection between the mobile communication devices, see fig. 2, step 212, [0014], [0016]-[0017], [0022], [0026]); and 
modifying information of the conveyed audio data based on the determined distance, position, orientation and/or direction of the first device relative to the second device by adding synthesized speech to the audio data that describes in verbal form the distance, position, orientation and/or direction of the first device relative to the second device (see fig. 2, step 212, [0014], [0016]-[0017]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Boillot with Young by providing an audio feedback on the audio quality, from the first handset to the second handset, as disclosed by Boillot, for the benefit of enabling the second handset to take action to improve the audio data that is being transmitted from the first handset to the second handset.
Allowable Subject Matter
Claims 7-11 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 7, 11, 19, and 20 and 19-20 in view of the amendment to the claims incorporating subject matter previously deemed allowable if rewritten in independent form. Claims 8-10 are allowed by virtue of being dependent on claim 7.
Claims 6, 18, 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims comprise limitations that when incorporated into their base independent claims, are not taught, suggested, or made obvious by Young, Kim, Chang, Boillot, or any other prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al US 20100262266 discloses automatic audio transition.
Shimbo US 6,839,440 discloses method for controlling voice level and level-controlling device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648